Kiley, J.:
The commissioners of appraisal made an award in favor of the appellant for property taken for the Ashokan reservoir, New York city water system. The report was filed January 26,1920. The appellant, not satisfied with the award, served notice of motion on January 30,1920, to have the same vacated and set aside. Section 15 of chapter 724 of the Laws of 1905 provides that the corporation counsel shall have ten days after receiving notice of the filing of the report to make a motion for confirmation thereof. It will be seen that the action of the corporation counsel is limited to a motion for confirmation of the report. Respondent urges, in effect, and the judge at Special Term seems to have so held, that the section applies to any motion the city may desire to make therein, and that claimant’s hands are tied for the ten days following the filing of said report, and so found by his decision when he denied claimant’s motion, stating, in effect, tha-t he did not have jurisdiction or had not acquired jurisdiction, because the move of the claimant was premature. While the question of the ten-day limitation was not up for consideration, we held in duPont de Nemours j Powder Co. v. City of New York (192 App. Div. 824) that the court at Special Term acquired and could hold jurisdiction upon motion made and returnable at Special Term. The city . had started publication of notice to confirm before the return day of the motion herein made by appellant, and the matter might well be held to be determined upon that motion before *601the judge who appointed the commissioners. Such course was within the discretionary powers of the Special Term; however, this was not done; the motion was denied for lack of jurisdiction. I think the court at Special Term had jurisdiction to hear this motion; it was not for confirmation, and was not, therefore, within the ten-day limit.
The order should be reversed.
All concur, except Cochrane and H. T. Kellogg, JJ., dissenting.
Order reversed, with ten dollars costs and disbursements, and matter remitted to the Special Term..